Citation Nr: 0804132	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  03-03 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for brain seizures.

4.  Entitlement to service connection for cystitis.

5.  Entitlement to service connection for multiple joint 
pains.

6.  Entitlement to service connection for a knee disorder.

7.  Entitlement to service connection for hemorrhage seizure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to August 
1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In September 2002, the veteran raised the issues of service 
connection for tinnitus, vision and heart disorders.  He also 
claimed entitlement to a total disability rating based upon 
individual unemployability.  These issues have not been 
developed for appellate review, and are therefore referred to 
the RO for appropriate disposition.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

The veteran's current hypertension, brain seizures, cystitis, 
multiple joint pains, bilateral knee disorders and hemorrhage 
seizure are not shown by the medical evidence of record to be 
related to his military service.  Nor are any of these 
current conditions causally related to or otherwise 
aggravated by his service-connected post-traumatic stress 
disorder (PTSD).


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's military service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).

2.  Brain seizures were not incurred in or aggravated by the 
veteran's military service, may not be presumed to have been 
incurred in service, and were not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).

3.  Cystitis was not incurred in or aggravated by the 
veteran's military service, and was not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).

4.  Multiple joint pains were not incurred in or aggravated 
by the veteran's military service, may not be presumed to 
have been incurred in service, and were not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 101, 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

5.  A knee disorder, right or left, was not incurred in or 
aggravated by the veteran's military service, may not be 
presumed to have been incurred in service, and was not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 101, 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

6.  Hemorrhage seizure was not incurred in or aggravated by 
the veteran's military service, may not be presumed to have 
been incurred in service, and was not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
hypertension, brain seizures, cystitis, multiple joint pains, 
knee disorder and hemorrhage seizure.

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's letters, dated in 
February 2001 and April 2002, advised the veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, subsequent notification letters were sent from the 
RO to the veteran in May 2004 and in August 2006, which was 
followed by re-adjudication of the claim by the RO in an 
August 2007 Supplemental Statement of the Case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  In making this determination, the 
Board notes that the veteran's complete service medical 
records are not on file.  Correspondence from the National 
Personnel Records Center (NPRC), dated in August 2006, noted 
that all available service medical records had been 
forwarded, and that no other records were on file for this 
veteran.  The veteran was notified of this loss by the RO in 
an August 2007 supplemental statement of the case.  
Consequently, in reaching this decision, the Board 
acknowledges, and accepts, the heightened obligation to 
provide an explanation of the reasons or bases for its 
findings and to consider the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b). See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991). 

The RO has obtained all of the veteran's identified VA 
medical treatment records, and private treatment records. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the veteran 
was provided with VA medical examinations relating to each of 
the issues addressed herein.  Finally, there is no indication 
in the record that additional evidence relevant to the issues 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

I.  Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including hypertension, brain hemorrhage, organic disease of 
the nervous system and arthritis, will be presumed if they 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).

After reviewing the veteran's claims folders, the Board finds 
that there is no evidence of the veteran's hypertension, 
brain seizures, cystitis, multiple joint pains, knee disorder 
or hemorrhage seizure during his military service or for many 
years thereafter.  Moreover, there is no competent evidence 
of record linking any of these current conditions to the 
veteran's military service.

Historically, the veteran served on active duty in the Army 
from May 1958 to August 1978.  A review of the available 
service medical records is silent as to any complaints or 
diagnoses of hypertension, brain seizures, cystitis, multiple 
joint pains, a knee disorder or hemorrhage seizure.  Physical 
examination reports, dated in April 1970 and in July 1976, as 
well as the veteran's retirement physical, performed in May 
1978, were all silent as to any findings or diagnoses of any 
of the conditions claimed in this appeal.

Following his discharge from the service, the first post 
service treatment for any of the conditions claimed on appeal 
is not shown until February 1996.  Thus, post service medical 
records are completely silent for any of these conditions for 
over seventeen years after the veteran's discharge from the 
service. Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

The February 1996 treatment noted that the veteran was 
hospitalized following complaints of mental status changes 
one week earlier.  As noted in the report, "he had been 
entirely well prior to waking on the morning of 02/06 quite 
confused and unsure of where he was."  The report also noted 
that there was "no history of any seizure or prior 
strokes."  The veteran was subsequently discharged with 
diagnoses of rule out left parietal arteriovenous 
malformation, left parietal cerebrovascular accident, 
multiple old cerebrovascular accidents, and essential 
hypertension.  

There is no medical evidence of record linking the veteran's 
hypertension, brain seizures, cystitis, multiple joint pains, 
knee disorders or hemorrhage seizure to his military service.  
Although subsequent post service treatment records do show 
treatment for these conditions, none of these records relate 
any of these conditions to the veteran's military service.  
After reviewing the veteran's claims folder, and examining 
the veteran, a VA examiner in June 2004 opined that none of 
the conditions claimed by the veteran, including 
hypertension, cerebral infarcts, urinary tract infection, 
arthritic disorders, and whatever neurological events have 
occurred in the veteran, resulted from his military service.  
The VA examiner also opined that there was no relationship 
between any of these conditions and the veteran's service-
connected PTSD.  In a separate VA examination for 
hypertension and joints, also conducted in June 2004, the VA 
examiner's opined that the veteran's current hypertension and 
bilateral chronic knee strain were not as likely as not 
related to his military service, and that there was no 
current medical literature to support that either of these 
conditions are due to or have been aggravated by the 
veteran's PTSD.  Accordingly, there are no medical opinions 
of records supporting the veteran's claims herein.

Although the veteran contends that his claimed conditions on 
appeal resulted from his military service, his statements are 
not competent evidence to establish a diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical diagnosis 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  

The weight of the competent evidence of record demonstrates 
that the claimed conditions on appeal began many years after 
the veteran's discharge from military service and are not 
shown to be related thereto.  As the preponderance of the 
evidence is against the claims for service connection for 
hypertension, brain, cystitis, multiple joint pains, knee 
disorder and hemorrhage seizure, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension is denied.

Service connection for brain seizures is denied.
 
Service connection for cystitis is denied.

Service connection for multiple joint pains is denied.

Service connection for a knee disorder is denied.

Service connection for hemorrhage seizure is denied.


REMAND

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  As noted above, the veteran served 
in the Army from May 1958 to August 1978.  A review of his 
service personnel records revealed that he served two tours 
of duty in Vietnam, and that he has been awarded a Combat 
Infantryman Badge.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.

An inservice physical examination, performed in April 1970, 
included an audiological evaluation, which revealed pure tone 
thresholds, in decibels, as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

The veteran's retirement examination, performed in May 1978, 
included an audiological evaluation, which revealed pure tone 
thresholds, in decibels, as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
-
25
LEFT
20
20
20
-
30

A post service audiological evaluation, performed in January 
2004, noted that testing had revealed normal/mild sloping to 
moderate sensorineural hearing loss in the right ear, and 
normal/mild sloping to moderate/severe sensorineural hearing 
loss in the left ear.  The specific results of the 
audiological evaluation were not given.

In June 2004, a VA audiological evaluation was conducted.  
The report of this examination noted the veteran's history of 
exposure to hazardous military noise, including two tours of 
duty in Vietnam.  The report also noted that the veteran had 
no significant civilian noise exposure.  The VA examiner 
indicated that an audiological evaluation was conducted, but 
revealed results significantly different than those shown in 
his prior January 2004 audiological evaluation.  The examiner 
then commented that he could not provide an opinion as to the 
etiology of the veteran's hearing loss as the veteran's 
claims folder had not been provided.  He also indicated that 
the veteran's hearing loss should be re-evaluated by another 
examiner based upon the inconsistent findings.

An addendum to this report, dated in November 2004, noted 
that the veteran's service medical records were reviewed and 
revealed normal hearing in April 1970 and a slight hearing 
loss in the left ear at the 4000 hertz level upon his 
separation examination in May 1978.  The VA examiner then 
concluded that it was not at least as likely as not that the 
veteran's current hearing loss was related to his military 
service.

The Board finds the VA audiological examination, performed in 
June 2004, with an addendum, dated in November 2004, to be 
insufficient to determine whether the veteran's current 
hearing loss is related to his active duty military service.  
In making this determination, the Board notes that the VA 
examination report specifically states that additional 
testing is required to ascertain the current level of hearing 
loss exhibited by the veteran.  Moreover, the Board finds 
that the opinion provided in the November 2004 addendum does 
not address whether the veteran's bilateral hearing loss was 
incurred in service, regardless of whether it was shown in 
service or on service separation.  Hensley v. Brown, 5 Vet. 
App. 155 (1993) (holding that if hearing loss as defined by 
38 C.F.R. § 3.385 is not shown in service or at separation 
from service, service connection can be established if 
medical evidence shows that it is actually due to incidents 
during service).  If the record shows (a) acoustic trauma due 
to significant noise exposure in service and audiometric test 
results reflecting an upward shift in tested thresholds in 
service, though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, VA must consider whether 
there is a medically sound basis to attribute the post-
service findings to the injury in service, or whether they 
are more properly attributable to intercurrent causes. 
Hensley, 5 Vet. App. at 159.  

In this case, as in Hensley, comparison of the audiology 
reports from the veteran's inservice audiological 
examinations, performed in April 1970 and his separation 
examination in May 1978, shows an upward shift in all tested 
thresholds levels.  Under these circumstances, as a decrease 
in the veteran's hearing acuity was shown inservice, a 
current hearing loss is shown to be due to noise exposure, 
and the veteran was exposed to noise inservice, the veteran 
should be provided with a new VA audiological examination to 
determine the etiology of his bilateral hearing loss.
 
Accordingly, the case is remanded for the following action:

1.  The veteran must be afforded the 
appropriate VA examination to determine 
the current existence and etiology of any 
bilateral hearing loss found.  The claims 
folder must be provided to and reviewed 
by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
After a review of the examination 
findings and the entire evidence of 
record, the examiner must render an 
opinion, in light of the service and post 
service evidence of record, as to whether 
any current right or left ear hearing 
loss is related to the veteran's periods 
of military service, or to any incident 
therein, to include as due to noise 
exposure.  The veteran's military 
occupational specialty, the objective 
medical findings in the service medical 
records, the previous VA audiological 
evaluations currently of record, the 
veteran's history of inservice and 
postservice noise exposure, and any other 
pertinent clinical findings of record, 
must be taken into account.  Prior to 
forming an opinion, the examiner should 
be mindful of the holding in Hensley, as 
noted in the discussion above.  The 
examiner must specifically address the 
question of whether any degree of hearing 
loss began as a result of any inservice 
noise exposure.  A complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


